Name: Commission Directive 96/6/EC of 16 February 1996 amending Council Directive 74/63/EEC on undesirable substances and products in animal nutrition (Text with EEA relevance)
 Type: Directive
 Subject Matter: deterioration of the environment;  health;  means of agricultural production;  agricultural activity
 Date Published: 1996-02-28

 Avis juridique important|31996L0006Commission Directive 96/6/EC of 16 February 1996 amending Council Directive 74/63/EEC on undesirable substances and products in animal nutrition (Text with EEA relevance) Official Journal L 049 , 28/02/1996 P. 0029 - 0030COMMISSION DIRECTIVE 96/6/EC of 16 February 1996 amending Council Directive 74/63/EEC on undesirable substances and products in animal nutrition (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 74/63/EEC of 17 December 1973 on undesirable substances and products in animal nutrition (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 6 thereof,Whereas Directive 74/63/EEC provides for regular updating of its Annexes to take account of advances in scientific and technical knowledge;Whereas it is necessary to reduce the level of aflatoxin B1 in complete feedingstuffs for dairy cattle considering the necessity to prevent the presence of this contaminant in milk;Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs,HAS ADOPTED THIS DIRECTIVE:Article 1 Annex I to Directive 74/63/EEC is hereby amended as set out in the Annex of this Directive.Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by 31 July 1996 at the latest. They shall immediately inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field governed by this Directive.Article 3 This Directive shall enter into force on the third day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 16 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 38, 11. 2. 1974, p. 31.ANNEX In Annex I, part B, point 1 'Aflatoxin B1`, the words 'Complete feedingstuffs for cattle, sheep and goats (except dairy cattle, calves and lambs)`, shown in column 2 and the figure '0,05` shown in the column 3, are replaced by the following:>TABLE>